                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,                      )
                                               )
                 Plaintiff,                    )
                                               )
       vs.                                     )         CRIMINAL NO. 19-1306 JB
                                               )
LAWRENCE SALAZAR,                              )
                                               )
                 Defendant.                    )

   UNITED STATES= MOTION TO ADMIT EVIDENCE PURSUANT TO FEDERAL
         RULE OF EVIDENCE 404(B) AND AS RES GESTAE EVIDENCE

       The United States gives notice that it may offer, during its case-in-chief, evidence

described below as evidence of the charge in the indictment and admissible evidence pursuant to

Fed. R. Evid. 404(b) and as res gestae evidence. The government contends that some of the

evidence in question is directly relevant to the crime charged in the indictment and need not be

admitted solely pursuant to Fed. R. Evid. 404(b), but in the interests of promoting a fair and

orderly trial and minimizing the potential for prejudice to either party, the United States

respectfully requests that this Court issue a pretrial ruling on the admissibility of the evidence

described in this motion.

                              I.         PROCEDURAL BACKGROUND

       On May 7, 2019, a federal grand jury returned an indictment against Defendant Lawrence

Salazar alleging a violation of 18 U.S.C. § 912, impersonating a federal officer.    Doc. 1.    The

case is set for trial on September 3, 2019.   Doc. 45.

                                   II.     STATEMENT OF FACTS

       On August 30, 2018, the Federal Protective Service (FPS) Threat Management Branch

(TMB), El Paso office, began an investigation into Lawrence Salazar’s attempt to conduct

business at the Social Security Administration (SSA) office in Rio Rancho, New Mexico, while

concealing a firearm underneath his clothing and posing as a United States border patrol agent.
       On August 30, 2018, Salazar approach federal Public Safety Officer (PSO) Walker at the

SSA office in Rio Rancho, displayed a badge, walked behind the PSO office area and introduced

himself as a United States border patrol (USBP) agent.     Salazar announced to PSO Walker that

he was carrying a concealed firearm.     When Salazar disclosed that he had a firearm, PSO

Walker requested credentials to verify that Salazar was a federal law enforcement officer.

       Salazar retrieved and displayed a gold badge with the words, “NATIONAL

CONCEALED CARRY / LAW ENFORCEMENT / U.S. DEPARTMENT OF DEFENSE /

OFFICERS’ SAFETY ACT / SEPARATED FEDERAL OFFICER” (Law Enforcement Officers

Safety Act, LEOSA) written on it. PSO Walker asked Salazar for a proper identification that

was issued by USBP.      Salazar then displayed a copy of his military CAC card,1 which is

identical to a Department of Homeland Security HSPD-12 PIV card, i.e., the same PIV card

carried by a Border Patrol agent.2

       PSO Walker could not confirm Salazar’s law enforcement status and instructed him to

remove the firearm from federal property.     Salazar remained inside the restricted area where

PSO Walker’s desk is located.     There are signs that state not to “cross the yellow line,” with a

yellow and black line that is taped to the floor.

       Salazar did not depart and stated to PSO Walker that, under LEOSA, and the New


1
  The Common Access Card (CAC), a "smart" card, about the size of a credit card, is the
standard identification for active duty, uniformed service personnel, selected reserve, DOD
civilian employees, and eligible contractor personnel.
2
  A personal identification verification (PIV) card bears a photograph, name, department
affiliation, expiration date and an electronic chip with more detailed digital information about the
card-holder. Such cards are issued to most, if not all, federal employees. A PIV or HSPD-12
(Homeland Security Presidential Directive 12) card establishes a common standard for a secure
and reliable form of identification for federal employees and contractors. HSPD-12 compliant
identification is: issued based on sound criteria for verifying an individual employee’s identity:
strongly resistant to fraud, tampering, counterfeiting, and terrorist exploitation; is rapidly
authenticated electronically; and, is issued only by providers whose reliability has been
established by an official accreditation process.

                                                    2
Mexico concealed-carry law, he was allowed to carry a firearm on to the SSA property.       PSO

Walker informed Salazar that he, PSO Walker, was abiding by federal regulations and that

Salazar could not carry the firearm into the building.   Salazar then asked if PSO Walker could

store his firearm in a safe that was mounted at the PSO’s desk area.    PSO Walker stated, “No.”

Salazar asked PSO Walker how he would defend himself and PSO Walker stated, “That is why I

am here.”

         Salazar was instructed a second time by PSO Walker to depart the SSA office and

remove his weapon from Federal property.        Salazar again argued with PSO Walker stating he

was carrying his weapon lawfully under LEOSA.         PSO Walker could not verify any of

Salazar’s credentials. Salazar left the restricted area and walked towards the exit. Prior to

Salazar exiting, he logged into a kiosk at the SSA office, obtained a ticket and then departed the

SSA office.    After Salazar exited the SSA office and returned a short period later, he informed

PSO Walker that he was no longer carrying a firearm.

         After the incident, Special Agent (SA) Manuel Castillo with FPS, TMB, met with Social

Security Administration, Office of Inspector General (SSA-OIG) Special Agent (SA) Ryan

Palmiter.    SA Palmiter conducted a history of wages on Salazar and informed SA Castillo that

Salazar had no history of wages as a law enforcement officer or military status.

                                        III.     DISCUSSION

A.       The Evidence upon Which the United States Seeks a Ruling

         The United States may offer evidence of the charges in the indictment and as admissible

evidence pursuant to Fed. R. Evid. 404(b) and as res gestae evidence.    The United States plans

to introduce the following evidence at trial.

        In 2000, Defendant Salazar attempted to obtain a job with the Mountainair Police

         Department dressed in a United States Marine Corps dress uniform.     Exhibit 1 at pg. 6.

                                                  3
   Defendant Salazar attempted to pass himself off as a United States marine, in hopes that

    that status would help him obtain the job as a police officer. Id.

   At the same time, Defendant Salazar had also a forged certificate DDS214, which is a

    document indicating that Salazar had been honorably discharged from the United States

    military; the only purpose of such a document would be for Salazar to pass himself off as

    a veteran of the military. During his interview with a Department of Defense

    investigator, Salazar admitted the document was a forgery. Id. at pgs. 2-3.

   During the interview, Salazar admitted to the Department of Defense investigator that he

    had never been in the Marine Corps. Id. at pg. 6.

   On August 30, 2018, Salazar possessed and presented to PSO Walker, as a means of

    identification, a document entitled “NATIONAL CONCEALED CARRY / LAW

    ENFORCEMENT / U.S. DEPARTMENT OF DEFENSE / OFFICERS’ SAFETY ACT /

    SEPARATED FEDERAL OFFICER” (Law Enforcement Officers Safety Act, LEOSA)

    written on it.   Exhibit 2.   This document was either a forgery, or was obtained through

    fraudulent means, as Defendant Salazar had never been a federal law enforcement or a

    military police officer. Moreover, the issuance of such identification documents is

    contingent upon the document-holder having completed the New Mexico concealed carry

    course, which Salazar did not complete.

   On May 31, 2019, Salazar appeared for his detention hearing in this case, CR 19-1306

    JB.   During the course of the hearing, and while arguing that he should be released upon

    conditions, Salazar again, through his attorney, falsely stated that he had served

    honorably in the United States Marine Corps. Exhibit 3.




                                              4
B.        The Evidence Is Admissible Pursuant to Federal Rule of Evidence 404(b).

          Federal Rule of Evidence 404(b) allows the admission of evidence of crimes, wrongs, or

acts, other than those charged in the indictment, if relevant to show motive, opportunity, intent,

preparation, plan, knowledge, identity, or absence of mistake or accident.     Fed. R. Evid. 404(b).

It is well settled that “[Rule 404(b)] is one of inclusion which admits evidence of other crimes

relevant to an issue in a trial, unless the evidence is introduced for an impermissible purpose or

undue prejudice is shown.” United States v. Cuch, 842 F.2d 1173, 1176 (10th Cir. 1988).

          In determining whether evidence is properly admitted under Rule 404(b), the Tenth

Circuit applies a four-part test, known as the Huddleston test, which requires that:

          (1) the evidence was offered for a proper purpose;
          (2) the evidence was relevant;
          (3) the trial court determined under Fed. R. Evid. 403 that the probative value of the
          evidence was not substantially outweighed by its potential for unfair prejudice; and
          (4) the trial court gave the jury proper limiting instructions upon request.

United States v. Banks, 884 F.3d 998, 1025 (10th Cir. 2018). As is discussed below, each

element of the Huddleston test can be met here.

                 1. The Proffered Evidence Is Relevant and Admissible for Purposes of Rules 401
                    and 404(b).

          The proferred evidence is both relevant and admissible for a proper purpose under Rule

404(b).     Evidence is relevant under Federal Rule of Evidence 401 if it “tends to make the

existence of any fact” of consequence to the determination of the action more probable or less

probable than it would be without the evidence. Fed. R. Evid. 401; United States v. Mendoza-

Salgado, 964 F.2d 993, 1006 (10th Cir. 1992). In assessing whether evidence is offered for a

proper purpose, the fact that 404(b) evidence could be used to prove propensity does not make it

excludable. Rather, it is when propensity is the only thing the evidence can show that it

becomes excludable. See United States v. Moran, 503 F.3d 1135, 1145 (10th Cir. 2007)


                                                   5
(“When other-act evidence is admitted for a proper purpose and is relevant, it may be admissible

even though it has the potential impermissible side effect of allowing the jury to infer criminal

propensity.”).

       The proffered evidence is relevant as it elucidates the only fact at issue in this case,

namely whether Defendant Salazar falsely impersonated a government agent and performed an

action in that capacity, i.e., requesting admission to a secure facility bearing a weapon.

       The evidence that Defendant Salazar passed himself previously as a member of the

Marine Corps, continues to do so, and possessed a fraudulent LEOSA identification document in

order to influence government officials also demonstrates proper 404(b) purposes, including

Defendant Salazar’s motive, intent, opportunity, preparation, plan, knowledge, identity, absence

of mistake and/or lack of accident. While the United States is not privy to Defendant Salazar’s

planned defense, should he claim that he mistakenly believed that he was law enforcement /

military or believed that it was permissible to falsely claim such position, the proferred evidence

directly rebuts such claims of mistake.    Alternatively, if Defendant Salazar attempts to suggest

that the officers at the SSA office misinterpreted him during their interactions, the proferred

evidence rebuts this claim.   Even if Defendant puts on no direct defense and simply requires the

United States to meet its high burden of proof, the proffered evidence remains both probative and

proper as it demonstrates Defendant’s motive, plan, opportunity, and modus operandi to falsely

represent himself to be military or law enforcement to further his own purposes. The

circumstances surrounding Defendant Salazar’s conduct, spanning nineteen years to the present,

represents conduct that is similar, if not, identical to the charged conduct.   On all of the days set

forth above, Defendant Salazar impersonated a federal agent, a former federal law enforcement

officer, a veteran, and/or a member of the Marine Corps.      In each instance, Salazar acted as

though he were the person he was impersonating.       The similarities in modus operandi each time

                                                  6
are probative of Defendant Salazar’s intent, preparation, plan and knowledge to impersonate a

United States border patrol agent. United States v. Record, 873 F.2d 1363, 1373 (10th Cir.

1989), citing United States v. Kendall, 766 F.2d 1426, 1436 (10th Cir. 1985), cert. denied, 474

U.S. 1081 (1986).   The government's proffered evidence is closely related to the charged

conduct.   Thus, it is admissible under Rule 404(b).

               2. The Prior Conduct Is Close Enough in Time to the Charged Conduct, Given
                  That It Represents a Continuing Scheme and Course of Conduct.

       The government acknowledges that the first event involving Salazar’s impersonation of a

United States marine occurred nineteen years ago, but his acts, which are similar to that act,

continued from then until the present. There is no absolute rule regarding how much time can

separate the acts for the evidence of the prior conduct to be admissible under Rule 404(b).

United States v. Franklin, 704 F.2d 1183 (10th Cir.), cert. denied, 464 U.S. 845 (1983): “[T]here

is no absolute rule regarding the number of years that can separate offenses.    Rather, the court

applies a reasonableness standard and examines the facts and circumstances of each case.” Id.

at 1189 (quoting United States v. Engleman, 648 F.2d 473, 479 (8th Cir.1981).      A number of

other courts have admitted evidence of other acts involving similar time gaps.    See, e.g. United

States v. McCollum, 732 F.2d 1419 (9th Cir.), cert. denied, 469 U.S. 920 (1984) (district court's

ruling that evidence of twelve year old prior conviction was admissible under Rule 609 held

harmless error as evidence would have been admissible under 404(b)); United States v.

Engleman, 648 F.2d at 479 (no abuse of discretion when district court admitted evidence of

crime that defendant committed thirteen years before charged offense); United States v. Dudley,

562 F.2d 965 (5th Cir.1977) (prior Dyer Act offense admissible under 404(b) as it occurred

within six years of charged offense); United States v. Ziedman, 540 F.2d 314 (7th Cir.1976)

(prior conviction which occurred within five years of charged offense admissible under 404(b)).


                                                 7
        The time between the acts set forth in the indictment and some of the preceding acts the

governments seeks to introduce, i.e., the impersonation of a “separated federal law enforcement

officer” and Salazar’s misrepresentation to the Court that had served in the Marine Corps, that

are the basis of this motion occurred on the same day as the charged act or within a few months

thereafter.

        Moreover, the acts that occurred nineteen years ago represent a continuing course of

conduct on Defendant Salazar’s part.    The Fourth Circuit evaluated a similar time frame in

United States v. Siegel, 536 F.3d 306, 318–19 (4th Cir. 2008), a case involving mail and wire

fraud, in which the Defendant was convicted also of murdering a potential witness:

                The Other Crime Evidence likewise tended to show Siegel's modus
        operandi: Her typical pattern was to obtain the personal information of another
        person, use that information to obtain credit in that person's name, and take
        whatever steps were necessary to prevent that person from learning about the new
        accounts until it was too late. She engaged in that pattern when defrauding each
        of her husbands, her daughters, the Mayberrys, Jack Butcher, and, of course, Jack
        Watkins. Because the Other Crime Evidence established a modus operandi, it is
        admissible under Rule 404(b). See United States v. Tanner, 61 F.3d 231, 237 (4th
        Cir.1995); see also, [United States v.] Queen, [132 F.3d 991] at 997 [(4th Cir.
        1997)] (explaining that “the more similar the prior act is (in terms of physical
        similarity or mental state) to the act being proved, the more relevant it becomes”
        for purposes of Rule 404(b)).
                We likewise conclude that the components of the Other Crime Evidence
        are individually relevant to issues other than character. Siegel told federal
        investigators that Watkins had a gambling problem that led to his financial
        difficulties, which suggests that Siegel may claim at trial that Watkins lost his
        house and other assets not because she stole them, but because of his gambling
        problem. Such a defense would undercut the government's theory of the case and
        its explanation of her motive for killing Watkins. The evidence that Siegel started
        gambling while married to her first husband and began to steal money from him
        to cover her losses would therefore be admissible as evidence of Siegel's motive.
                The evidence of the wallet thefts showed that Siegel was in real danger of
        going to jail if arrested again, given that she was still on probation for those
        crimes when Watkins was killed. The evidence that John Mayberry repeatedly
        confronted Siegel about repayment of a $3,000 loan and that Siegel repaid
        Mayberry around the same time that she induced Butcher to provide her with that
        precise amount of money indicates that Siegel's house of cards was on the verge
        of collapsing, thus magnifying the possibility that her probation would be
        revoked. The evidence that Siegel became violent when her second husband

                                                 8
          threatened to go to the police again shows the depth of Siegel's fear of going to
          jail. The evidence showing that Siegel defrauded her own daughters and her
          husband tends to show the hold that gambling had on Siegel and tends to refute
          any suggestion that Watkins knew about the accounts she opened in his name.
          Cf. Queen, 132 F.3d at 997 (“the more similar the prior act is ... to the act being
          proved, the more relevant it becomes” for purposes of Rule 404(b)). Finally, for
          the reasons discussed previously, the evidence of Siegel's defrauding of Eric helps
          establish Siegel's motive for killing Watkins.
                  Because Siegel had been defrauding multiple victims for at least
          twenty years and had never previously taken such extreme action, it is
          particularly important for the government to be able to explain to the jury
          why it was suddenly necessary for Siegel to resort to murder. Accordingly,
          we conclude that the Other Crime Evidence, individually and as a whole, was
          relevant to issues other than Siegel's character or propensity to commit
          fraud. See United States v. Aramony, 88 F.3d 1369, 1377 (4th Cir.1996) (“To be
          relevant, evidence need only to have any tendency to make the existence of any
          fact that is of consequence to the determination of the action more probable or
          less probable than it would be without the evidence.”).

United States v. Siegel, 536 F.3d 306, 318–19 (4th Cir. 2008) [emphasis added].

          In this case, the time separating the events is not unreasonable, given that it represents a

continuing course of conduct on Salazar’ part to impersonate a member of the military, a former

law enforcement officer, a federal agent and a veteran.      The evidence is admissible under Rule

404(b).

                 3. The Probative Value of the Proffered Evidence Is Not Substantially
                    Outweighed by Any Prejudicial Effect.

          Under the familiar Rule 403 balancing test, relevant evidence may be excluded “if its

probative value is substantially outweighed by a danger of one or more of the following: unfair

prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or needlessly

presenting cumulative evidence.” Fed. R. Evid. 403 (emphasis added); see also United States v.

Record, 873 F.2d at 1375.       Under Rule 403’s balancing test, “it is not enough that the risk of

unfair prejudice be greater than the probative value of the evidence; the danger of that prejudice

must substantially outweigh the evidence’s probative value.” United States v. Cerno, 529 F.3d

926, 935 (10th Cir. 2008) (internal citation omitted) (emphasis in original). Furthermore, in

                                                    9
conducting the Rule 403 balancing test, this Court must “give the evidence its maximum

reasonable probative force and its minimum reasonable prejudicial value.” Id. (internal quotation

and citation omitted). The trial court is vested with wide discretion to balance possible unfair

prejudice against probative value. United States v. Bice-Bey, 701 F.2d 1086, 1089 (4th Cir.), cert.

denied, 464 U.S. 837 (1983); United States v. Masters, 622 F.2d 83, 87-88 (4th Cir. 1980).

       Evidence is unfairly prejudicial if it makes a conviction more likely because it provokes

an emotional response from the jury or otherwise tends to affect adversely the jury's attitude

toward the defendant wholly apart from its judgment as to his guilt or innocence of the crime

charged. United States v. Rodriguez, 192 F.2d 946, 951 (10th Cir. 1999).       Evidence is not

unfairly prejudicial simply because it is damaging to one’s case.    United States v. Martinez, 938

F. 2d 1078, 1082 (10th Cir. 1991). “As has been stated many times, Rule 403 does not protect a

party from all prejudice, only unfair prejudice.” United States v. Curtis, 344 F.3d 1057, 1067

(10th Cir. 2003).

       The government’s proffered evidence is prejudicial, but so is all relevant evidence

adduced by the prosecution during the course of a criminal trial.    The issue is whether the

prejudice is unfair.   In this case, it is not. The proffered evidence is not offered to provoke an

emotional response from the jury, nor is it likely to do so.   The only value of the proffered

evidence to the government is its probative value as to the defendant’s intent, preparation, plan,

modus operandi, and knowledge when he impersonated a federal agent while at the SSA office in

Rio Rancho.    By way of an example, the government is not seeking to introduce evidence of a

prior crime of violence or a theft offense to convince the jury merely that Defendant Salazar is a

bad person. The government is seeking to introduce evidence that Defendant impersonated a

separated member of the federal law enforcement community, a veteran, and an active member

of the military to demonstrate Defendant’s intention, ability, and absence of mistake when he

                                                 10
impersonated a federal agent at the SSA office on August 30, 2019.         The government proffered

404(b) evidence also establishes Salazar’ preparation, plan and knowledge to impersonate a

federal agent and to act as such.

        To be unfairly prejudiced by the Rule 404(b) evidence, the jury would have to be

unconvinced of Defendant’s guilt based on the evidence directly related to the pending charge,

yet decide to convict Defendant anyway based solely on a propensity inference they have been

specifically instructed not to draw because of reference to the other similar evidence. This

scenario seems improbable. As such, the probative value of the proffered evidence outweighs

any potential for unfair prejudice, and any prejudice can be moderated by cautionary instructions

from the Court at the time of the admission of the evidence, and if requested, again in the final

charge to the jury at the close of the case. United States v. Record, 873 F.2d at 1376.

                4. The Court Can Offer a Limiting Instruction to the Jury.

        The United States does not object to an appropriate limiting instruction on the use of the

404(b) evidence should Defendant desire that one be given.3

        For the reasons set forth above, the United States submits that the proferred evidence is

admissible under Rule 403.

C.      The Evidence Is Admissible as Res Gestae Evidence.

        Some of the evidence proffered by the government, e.g., Defendant Salazar’s possession

of a false LEOSA document and misrepresentation to the Court of his status as a former marine,

are evidence inextricably intertwined with the evidence of the charge in the indictment and is

admissible at trial because such evidence: “provides the context for the crime, is necessary to a


3 For example, the court could read the Tenth Circuit Pattern Criminal Jury Instruction 1.30 concerning
Rule 404(b) evidence.



                                                   11
full presentation of the case, [and] is appropriate in order to complete the story of the crime on

trial by proving its immediate context or the res gestae.” United States v. Ford, 613 F.3d 1263

(10th Cir. 2010); United States v. Kimball, 73 F.3d 269, 272 (10th Cir. 1995); United States v.

Zuni, 2006 WL 4109664 *6 (D.N.M. 2006). The circumstances leading up to Defendant’s

arrest and the event thereafter are “inextricably intertwined with proper evidence,” United States

v. McVeigh, 153 F.3d 1166 (10th Cir. 1999), and therefore the circumstances should be

admissible at trial. See also United States v. Hardy, 228 F.3d 745, 748 (6th Cir. 2000) (defining

res gestae as “those other acts that are inextricably intertwined with the charged offense or those

acts, the telling of which is necessary to complete the story of the charged offense.”

       As the Hardy Court explained:

       Proper background evidence has a causal, temporal or spatial connection with the
       charged offense. Typically, such evidence is a prelude to the charged offense, is
       directly probative of the charged offense, arises from the same events as the
       charged offense, forms an integral part of the witness’s testimony, or completes
       the story of the charged offense.

Hardy, 228 F.3d at 748 (citation omitted).

       Evidence of how Salazar misrepresented himself as a former federal law enforcement

officer, active duty marine and veteran, and how he tried to mislead the Court into granting him

release from custody by falsely claiming to have been a marine is proper res gestae evidence.

See also United States v. Bell, 187 Fed. App. 610, 612 (7th Cr. 2006)(Probative value of

evidence that firearm recovered from defendant's apartment was same one used in “shots fired”

incident in parking lot in explaining circumstances that led to recovery of weapon was not

outweighed in prosecution for being felon in possession of firearm by its potential to prejudice

jury with knowledge of defendant's possible involvement in uncharged crime).

                                       IV. CONCLUSION

       For all the above reasons, the United States respectfully requests that this Court allow the

                                                 12
above-described evidence to be offered in the prosecution’s case-in-chief.    Pursuant to Federal

Rule of Criminal Procedure 12(d), the government respectfully requests a pre-trial ruling on this

motion.

                                                    Respectfully submitted,

                                                    JOHN C. ANDERSON
                                                    United States Attorney

                                                    Electronically filed
                                                    NORMAN CAIRNS
                                                    HOLLAND KASTRIN
                                                    Assistant U.S. Attorneys
                                                    P.O. Box 607
                                                    Albuquerque, New Mexico 87103
                                                    (505) 346-7274



I HEREBY CERTIFY that on the 19th day
of August 2019, I filed the foregoing
pleading electronically through the
CM/ECF system and was delivered via
email to counsel of record.

Filed Electronically
NORMAN CAIRNS
Assistant U.S. Attorney




                                               13
